United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Washington, DC, Employer
)
___________________________________________ )
J.A., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 08-2096
Issued: June 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated July 3, 2008, which denied modification of a
January 11, 2008 decision denying her claim for an emotional condition. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an emotional condition in the performance of duty.
FACTUAL HISTORY
On October 26, 2007 appellant, then a 29-year-old city letter carrier, filed a traumatic
injury claim alleging that on October 3, 2007 she had a panic attack and experienced insomnia
and depression as a result of stress at work. She stopped work on October 3, 2007.
In an October 15, 2007 statement, appellant alleged that she was harassed and subject to
reprisals and retaliation from management for filing an Equal Employment Opportunity (EEO)

complaint. She noted that she was improperly disciplined on several occasions from
November 23, 2004 to September 25, 2007. Appellant alleged that on August 24, 2006 her
request to review her personnel file was denied by Marcia McKeithan, her manager, but that on
July 12, 2007 her supervisor, Deenvaughn Rowe, allowed her to do so. She asserted that she was
improperly denied sick leave on July 27 and September 19, 2007. Appellant alleged that her
local union was not diligent in representing her. She stated that on October 1, 2007 Mr. Rowe
improperly inspected her mail route. Appellant also alleged that, on August 15, 2007,
Ms. McKeithan did not honor her light-duty restrictions and that, on August 23 and
September 21, 2007, Mr. Rowe assigned her duties beyond her work restrictions.
Appellant submitted emergency room discharge instructions from Doctors Community
Hospital dated October 3, 2007 for anxiety, a panic attack and insomnia.
By letter dated December 10, 2007, the Office asked appellant to submit additional
evidence, including a detailed description of the employment factors or incidents that she
believed contributed to her claimed illness. In a letter of the same date, it requested the
employing establishment address appellant’s allegations of stress in the workplace.
Appellant submitted January 4, 2008 records from Dr. Joel S. Ganz, a Board-certified
psychiatrist, who treated her for job-related anxiety, insomnia and depression.
In a January 11, 2008 decision, the Office denied appellant’s claim finding that the
evidence was not sufficient to establish that the events occurred as alleged. It further noted that
there was no medical evidence which provided a diagnosis which could be connected to the
claimed events.
In letters dated April 2 and May 8, 2008, appellant requested reconsideration. She
submitted letters of warning dated November 24, 2004 and March 23, 2006, for irregular
attendance and unauthorized penalty overtime. Appellant submitted several letters of suspension
dated February 101 and 17,2 April 43 and September 22, 2007.4 In letters dated February 13
and 20, 2007, she filed grievances relating to the February 10 and 17, 2007 suspensions noting
that she was never informed that she had to be back at the station after her route by 5:00 p.m.
Appellant also submitted two grievance resolution forms dated June 26 and July 5, 2007, which
noted that she would be paid annual leave from February 8 to 10, 2005 and also receive $300.00.
She submitted an August 22, 2007 light-duty job offer, effective August 23, 2007 to February 23,
2008, in which she was limited to casing and carrying one route, processing forward mail and
1

In a seven-day suspension dated February 10, 2007, the employer noted that appellant was instructed to report to
the station by 5:00 p.m. but reported late on February 6, 7 and 8, 2007.
2

In a 14-day suspension dated February 17, 2007, the employer noted that appellant was instructed to report to
the station by 5:00 p.m. but reported late on February 13, 15 and 16, 2007.
3

In a 14-day suspension dated April 4, 2007, the employer noted that appellant used annual leave instead of sick
leave from February 3 to 5, 2007, she was late to work on February 14, 15, 26 and 27 and March 10, 12 and 17,
2007, she used unscheduled leave on March 14, 2007 and was absent without leave on March 23 and 24, 2007.
4

In a seven-day suspension dated September 22, 2007, the employer noted that appellant failed to properly scan a
barcode on a delivery confirmation package.

2

editing books and returns for eight hours daily pursuant to restrictions set forth by her treating
physician. Appellant submitted a settlement agreement for the September 21, 2007 EEO
complaint, which noted that Ms. McKeithan would not discuss appellant’s personal business on
the workroom floor and that appellant would receive a copy of the seven-day suspension. She
also submitted an October 1, 2007 letter she sent to her union regarding the union’s failure to
provide documentation, resolutions and assistance in filing her grievances.
In an October 15, 2007 statement, appellant reiterated allegations that she was harassed
and retaliated against by management and improperly disciplined.
She submitted a
memorandum from Mr. Rowe dated October 23, 2007, which advised that she had not been to
work since October 2, 2007 and failed to submit acceptable documentation to substantiate her
absence. Mr. Rowe requested that appellant submit documentation supporting her absence
immediately and every 14 days thereafter until she returned to duty. He further advised appellant
to attend a predisciplinary interview on October 29, 2007. Appellant submitted a settlement
agreement dated November 14, 2007 in which the suspension issued on December 11, 2006 was
removed from her file. In a declaration dated November 28, 2007, she alleged that she was
sexually harassed by Mr. Rowe on October 1, 2007 and noted that he made remarks with a
sexual connotation. On January 10, 2008 appellant asserted that Mr. Rowe insisted that she work
overtime in violation of her restrictions.
Appellant submitted a May 10, 2005 return to work certificate from Dr. Ophnell
Cumberbatch, a Board-certified internist, indicating that she could return to work on
May 11, 2005. She submitted treatment notes from a Cignet Health Center dated July 3 to
October 2, 2007, which noted appellant’s treatment for recurrent back pain, stress and a panic
attack. Appellant submitted notes from Dr. Memunatu Bangura, a Board-certified family
practitioner, dated October 8 and 15, 2007, noting that she could return to work on
October 29, 2007. Reports from Dr. Ganz, dated January 25 to May 12, 2008, diagnosed panic
disorder, depression and sexual abuse.
By decision dated July 3, 2008, the Office denied modification of the prior decision on
the grounds that the claimed emotional condition did not occur in the performance of duty.
LEGAL PRECEDENT
To establish her claim that appellant sustained an emotional condition in the performance
of duty, she must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
5

Donna Faye Cardwell, 41 ECAB 730 (1990).

6

28 ECAB 125 (1976).

3

explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.7
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.8 When an employee
experiences emotional stress in carrying out her employment duties and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.9
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12
ANALYSIS
Appellant alleged that she was harassed and subjected to reprisals and retaliation by
management for filing an EEO complaint and sexually harassed by Mr. Rowe. She noted several
incidents, specifically indicating that she was improperly disciplined on several occasions, her
request to review her personnel file was denied by Ms. McKeithan, she was improperly denied
sick leave on July 27 and September 19, 2007, Mr. Rowe improperly inspected her mail route on
October 1, 2007 and Mr. Rowe and Ms. McKeithan did not honor her light-duty restrictions.
7

5 U.S.C. §§ 8101-8193.

8

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

9

Lillian Cutler, supra note 6.

10

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 6.
11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

12

Id.

4

To the extent that incidents alleged as constituting harassment by a supervisor are
established as occurring and arising from appellant’s performance of her regular duties, these
could constitute employment factors.13 However, for harassment to give rise to a compensable
disability under the Act, there must be evidence that harassment did in fact occur. Mere
perceptions of harassment are not compensable under the Act.14
The factual evidence fails to support appellant’s claim for harassment or retaliation. The
record reveals through disciplinary notices that on November 23, 2004 appellant was late in her
deliveries, on March 23, 2006 she was issued a letter of warning for irregular attendance, on
February 10 and 17 and April 4, 2007, she was suspended for unsatisfactory work performance
as she was instructed to report to the station by 5:00 p.m. but arrived late and, on September 25,
2007, she was suspended for unsatisfactory work performance for failure to scan a barcode on a
delivery confirmation package. There is no evidence showing that the employing establishment
acted improperly in these matters. Regarding appellant’s allegation that she was not permitted to
review her file on August 24, 2006, she provided no evidence to support her contention and
subsequently noted that, on July 12, 2007, Mr. Rowe permitted her to review the file. With
regard to her allegation that she was sexually harassed by Mr. Rowe, she failed to provide any
corroborating statements or other evidence supporting any specific incidents. The factual
evidence fails to support appellant’s claim that she was harassed or treated disparately by her
supervisor. Rather, the evidence supports that on several occasions appellant was irregular in
attendance, arrived at the station past her deadline and regularly used unscheduled leave.15
Although appellant alleged that her supervisors engaged in actions which she believed
constituted harassment, she provided no corroborating evidence or witness statements to
establish her allegations.16 The Board notes that general allegations of harassment are not
compensable.17
Appellant also indicated that she filed an EEO claim for harassment and several
grievances; however, the Board further notes that grievances and EEO complaints, by
themselves, do not establish workplace harassment or unfair treatment occurred.18 She submitted
a settlement agreement of the EEO complaint dated September 21, 2007, which noted that
Ms. McKeithan would not discuss appellant’s personal business on the workroom floor and that
she would receive a copy of the seven-day suspension. However, none of the information
submitted regarding EEO or grievance matters establishes improper action by the employing
establishment with regard to appellant. Thus, the evidence regarding these matters does not

13

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

14

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
15

Supra note 1 to 4.

16

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
17

See Paul Trotman-Hall, 45 ECAB 229 (1993).

18

James E. Norris, 52 ECAB 93 (2000).

5

establish a compensable employment factor. Appellant has not established a compensable
employment factor under the Act with respect to the claimed harassment.
Appellant also alleged that the local union was not diligently representing her in her
claim and failed to provide documentation, resolutions and assistance in filing her grievances
against the employing establishment. However, the Board has generally held that matters
pertaining to union activities are not deemed to be employment factors19 and that union activities
are generally personal in nature and not considered to be in the course of employment.20
Appellant’s allegations regarding the union decisions to represent her relate to internal union
affairs and are not within the course of employment.21
Other allegations by appellant regarding her work assignments relate to administrative or
personnel actions. In Thomas D. McEuen,22 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
not covered under the Act as such matters pertain to procedures and requirements of the
employer and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under the Act would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.23
Appellant’s allegations that the employing establishment improperly disciplined her
relate to administrative or personnel matters unrelated to her regular or specially assigned work
duties. The Board finds that the employing establishment did not act unreasonably in this
administrative matter.24 Although the handling of disciplinary actions and evaluations are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.25 Appellant alleged that she was improperly disciplined from
November 24, 2004 to September 22, 2007 for insubordination, irregular attendance and
unsatisfactory work performance.
The record does not establish that the employing
establishment acted unreasonably in these matters. Although the seven-day suspension issued on

19

See George A. Ross, 43 ECAB 346 (1991).

20

Marie Boylan, 45 ECAB 338 (1994).

21

See id.

22

See Thomas D. McEuen, supra note 10.

23

See Richard J. Dube, 42 ECAB 916, 920 (1991).

24

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
25

Id.

6

December 11, 2006 was removed from her file this does not establish error or abuse.26 Appellant
presented no corroborating evidence to support that the employing establishment erred or acted
abusively with regard to these allegations. Thus, appellant has not established administrative
error or abuse in the performance of these actions and therefore they are not compensable under
the Act.
Appellant alleged that on August 24, 2006 her request to review her personnel file was
denied by Ms. McKeithan. The Board has found that an employee’s complaints concerning the
manner in which a supervisor performs her duties as a supervisor or the manner in which a
supervisor exercises her supervisory discretion fall, as a rule, is outside the scope of coverage
provided by the Act. This principle recognizes that a supervisor or manager in general must be
allowed to perform her duties, that employees will at times dislike the actions taken, but that
mere disagreement or dislike of a supervisory or management action will not be actionable,
absent evidence of error or abuse.27 Appellant presented no corroborating evidence or witness
statements to support that the employing establishment erred or acted abusively with regard to
these allegations. The evidence does not indicate that the employing establishment acted
unreasonably. Appellant has not established administrative error or abuse in the performance of
these actions and therefore they are not compensable under the Act.
Appellant alleged that she was denied sick leave on July 27 and September 19, 2007.
The Board notes that the handling of leave requests and attendance matters are generally related
to the employment, they are administrative functions of the employer and not duties of the
employee.28 The Board finds that the employing establishment acted reasonably in this
administrative matter. The record reveals that appellant was disciplined on several occasions for
unscheduled leave and was informed that her job was in jeopardy due to her irregular attendance.
Appellant has not shown that the employing establishment erred or acted abusively in this
matter.
Appellant alleged that on October 1, 2007 her supervisor Mr. Rowe improperly inspected
her mail route. Although the monitoring of activities at work is generally related to the
employment, it is an administrative function of the employer, and not a duty of the employee.29
Appellant has presented no corroborating evidence to support that the employing establishment
erred or acted abusively with regard to these allegations. Appellant was informed by
management that all routes had to be inspected on a yearly basis and October 1, 2007 was the
beginning of the fiscal year, therefore the inspection was not unusual. The Board finds that the
evidence does not show that the employing establishment acted unreasonably in its effort to
monitor appellant’s work as a way of improving her job performance.

26

See Linda K. Mitchell, 54 ECAB 748 (2003) (the mere fact that the employing establishment lessened a
disciplinary action did not establish that the employing establishment erred or acted in an abusive manner).
27

See Marguerite J. Toland, 52 ECAB 294 (2001).

28

See Judy Kahn, 53 ECAB 321 (2002).

29

See Dennis J. Balogh, 52 ECAB 232 (2001); see also John Polito, 50 ECAB 347 (1999).

7

Appellant also generally alleged that she was forced to work beyond her tolerance. She
noted that, on August 15, 2007, Ms. McKeithan would not honor her light-duty restrictions and
that, on August 23 and September 21, 2007, Mr. Rowe assigned her duties in violation of her
work restrictions. The Board notes that assignment of duties beyond an employee’s work
tolerance limitations can be a compensable factor of employment.30 However, appellant has not
provided any specific evidence establishing that the employing establishment assigned her duties
beyond her limitations. On December 10, 2007 the Office requested appellant submit factual
evidence, including a detailed description of the employment factors or incidents that she
believed contributed to her claimed illness. Appellant did not provide any additional factual
information on this aspect of her claim. The record contains no probative evidence supporting
appellant’s assertions that the employing establishment erred in providing a job within her
restrictions. Instead, the evidence indicates that the employing establishment sought to
accommodate appellant’s restrictions. The record establishes that the employer provided
appellant with light duty as noted in job offer dated August 22, 2007. Therefore, the Board finds
that there is insufficient evidence to establish that appellant worked beyond her restrictions.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.31
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

30

See Kim Nguyen, 53 ECAB 127 (2001).

31

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

8

ORDER
IT IS HEREBY ORDERED THAT the July 3 and January 11, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

